DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, 14-16 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano et al. (“Kitano”, US 2013/0140467).

Regarding claim 1, Kitano discloses an electronic device, comprising: 
an imaging unit that has a plurality of imaging regions for which imaging conditions different from each other are settable, each of the imaging regions being operable to capture an image under the different imaging conditions that have been set for the respective imaging regions (Kinato: see figs. 1, 11 and pars. [0197], [0269], wherein a radiographic image capturing system 10 that has a plurality of imaging regions such as chest, lower abdomen for which imaging conditions as irradiation time, tube voltage, tube current different from each other are settable, each of the imaging regions being operable to capture an image under the different imaging conditions that have been set for the respective imaging regions); 
a setting unit that sets a first imaging condition for a first of the plurality of imaging regions and a second imaging condition for a second of the plurality of imaging regions (Kinato: see fig. 11 and par. [0269], in which the input unit 200 is controlled by a user to sets a first imaging condition such as irradiation time as 200 msec for chest area of the plurality of imaging region in the body and a second imaging condition such as irradiation time as 600 msec for the lower abdomen region of the plurality of imaging regions of the body); and 
a recording control unit that records, in a recording unit, the first imaging condition, the second imaging condition, and position information for the first imaging region and for the second imaging region (Kinato: see fig. 10 and par. [0265], noted that a system controller 24 including a recording unit 216 that records, in a recording unit 216, the first irradiation time, the second irradiation time associated with imaging areas and diagnostic site for the chest area and lower abdomen area), wherein 
(Kinato: see fig. 10 and par. [0265], wherein the system controller 24 including the recording unit 216 records first image data associated with chest area corresponding to a position of the chest area as the position information for the chest area).

Regarding claim 12, Kinato discloses the electronic device according to Claim 1, wherein: 
the recording control unit records, correlated with one another in the recording unit, the first imaging condition and the position information for the first imaging region (Kinato: see fig. 10 and par. [0265], wherein the system controller 24 records, correlated with the recording unit 216, the first irradiation time associated with the position information for the chest area); and 
the recording control unit records, correlated with one another in the recording unit, the second imaging condition and the position information for the second imaging region (Konato: see fig. 10 and par. [0265], in which the system controller 24 records, correlated with the recording unit 216, the second irradiation time associated with the position information for lower abdomen area).

Regarding claim 18, Kinato discloses the electronic device according to Claim 1, wherein the recording control unit records second image data having a masking region corresponding to a position of the second imaging region as the position information for the second imaging region (Kinato: see fig. 10 and par. [0265], wherein the system controller 24 including the recording unit 216 records second image data associated with a lower abdomen area corresponding to a position of the lower abdomen area as the position information for the lower abdomen area).

Regarding claim 19, claim 19 recites the similar subject matter as previously discussed in claim 1. In addition, a non-transitory computer readable recording medium is found in par. [0524] of Kitano. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (“Kitano”, US 2013/0140467) in view of Kojima et al. (“Kojima”, US 2012/0287308).

Regarding claim 14, Kotano discloses the electronic device according to Claim 18.
Kotano does not explicitly disclose that the recording control unit records a single file containing the first imaging condition, the first image data, the second imaging condition, and the second image data.
However, Kojima teaches that the recording control unit records a single file containing the first imaging condition, the first image data, the second imaging condition, and the second image data (Kojima: see pars. [0079]-[0080], wherein the record control portion 54 records a single file FLB containing the first focus degree, the first image data, the second focus degree and the second image data). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kojima with the system/method of Kitano reference to include the recording control unit to record a single file.
One would have been motivated to provide the record target image and the feature of each image associated with each other (Kojima: see par. [0080]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (“Kitano”, US 2013/0140467) in view of Stavely et al. (“Stavely”, US 2003/0052991).

Regarding claim 15, Kitano discloses the electronic device according to Claim 1.
Kitano does not disclose that the setting unit sets the first imaging condition based on luminance of a subject of an image that is captured by the first imaging region; and the setting unit sets the second imaging condition based on luminance of a subject of an image that is captured by the second imaging region.
However, Stavely teaches that the setting unit sets the first imaging condition based on luminance of a subject of an image that is captured by the first imaging region (Stavely: see pars. [0033]-[0034], wherein the camera logic unit 110 set the first position of the focusing mechanism based on luminance of a subject of an image that is captured by the first imaging region 203); and the setting unit sets the second imaging condition based on luminance of a subject of an image that is captured by the second imaging region (Stavely: see pars. [0033]-[0034], wherein the camera logic unit 110 set the second position of the focusing mechanism based on luminance of a subject of an image that is captured by the second imaging region 202).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Stavely with the system/method of Kitano reference to include setting imaging condition based on luminance.
One would have been motivated to obtain efficient luminance for capturing the subject of the image data. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (“Kitano”, US 2013/0140467) in view of Saito (US 2010/0215348).

Regarding claim 16, Kitano discloses the electronic device according to Claim 1.
Kitano does not disclose that the first and second imaging conditions include a frame rate.
On the other hand, Saito teaches that the first and second imaging conditions include a frame rate (Saito: see pars. [0030]-[0032], wherein the first and second imaging conditions include a frame rate).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Saito with the system/method of Kitano reference to include the first and second imaging condition having a frame rate.
One would have been motivated to obtain more parameters being controlled, thereby improving image processing. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697          

/LIN YE/Supervisory Patent Examiner, Art Unit 2697